Case 1:18-cv-04072-PKC-PK Document 29-1 Filed 10/24/19 Page 1 of 2 PageID #: 107


Case Number: / ^ -CV -                   c£k^2j(PK)
                        PROPOSED DISCOVERY PLAN

                                                                                     NOT
                                                                       DONE        APPUCABLE        DATE


 A. ACTIONS REQUIRED BBFOilBTHE INITIAL CONFERENCE

    1. Rule 26(i^ Conference held
                                                                               t



    2. Rule 26(a)(1) disclosures exchanged                                y
    3. Requests made:

           a.   Medical records authorization

           b. Section 160.50 releases for arrest records

           c. Identification of John Doe/Jane Doe defendants

            d. Proposed Stipulation of Confidentialily

    4. Procedures for producing Electronically Stored
         Information (ESl) discussed                                      /

 B. SETTLEMENT

    1.   Plaintiff to make settlement demand                              /
    2.   Defendant to make settlement offer

    3. Referral to EDNY mediation program pursuant to Lx)cal Rule 83.8?
       ([f yes, enter date to be completed)

    4. Settlement Conference (proposed date)

  C. PROPOSED DEADLINES

    1. Motion to join new parties or amend pleadings

    2. Initial documents requests and interrogatories

    3. AU fact discoveryto be completed (bncluding disclosureof
       medical records)                                                                        pfc. 2
    4. Joint status report certifyingclose of fact discoveryand
       indicatingwhether expert discovery is needed                                            Dfc. P
     5. Expertdiscovery (only if needed)                 Check here ifnot applicabk •


                                                                                               Rev. 9-14-18
Case 1:18-cv-04072-PKC-PK Document 29-1 Filed 10/24/19 Page 2 of 2 PageID #: 108


            Plaintiff expert proposed field of expertise:
            Defendant expert proposed field of expertise:
                                                                                 NOT
                                                                        DONE   APPUCABLE        DATE

            a. Case-in-chiefexpert report due

            b. Rebuttal expert report due

            c. Depositions of experts to be completed                            y
    6. Completion of ALL DISCOVERY                                                                      Z
    7. Joint status report certifying close of alldiscovery and
       indicating whether dispositive motion is anticipated                                P/c f
    8. If DistrictJudge requires Pre-Motion Conference, date to
         make request
                                                                                                    /

    9. If DistrictJudge does not requirePre-MotionConference,
       date to submit briefing schedule

    10. Joint Pre-Trial Order due (ifno dispositive motion filed)

 D. CONSENT TO MAGISTRATE JUDGE JURISDICTION
                                                                                                • Yes
    1. AH parties consent to Magistrate Judge jurisdiction for dispositive motion?
                                                                                                •/ No

                                                                                                • Yes
    2. Allparties consent to Magistrate Judge jurisdiction for trial?
                                                                                                •^o


 E, COLLECnVE ACTIONAND CLASSACTIONMOTIONS ONLY

    1.   Motion for collective action certification in FLSA cases

         a. Response due
         b. Reply due
    2.   Motion for Rule 23 class certification                                 y
         a. Response due
         b. Reply due

This Scheduling Ordet may be altered or amended only upon a showing of good cause based on
circumstances not foreseeable as of the date of this order.


SO ORDERED:



PEGGY KUO                                                   Date
United States MagistrateJudge


                                                                                           Rev. 9-14-18
